DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8-13 are objected to because of the following informalities: 
In claim 8, it appears that there should be a comma between “the opening” and “a portion” in line 6.
Claims 9-13 are objected to for depending on claim 8.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 13, it is unclear if “a printed circuit board (PCB) having a top surface facing cover” is meant as is or “a printed circuit board (PCB) having a top surface facing the cover.” “A top surface facing cover” does not appear to be disclosed in the specification and would necessitate a change in the status of the application as a continuation. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ifixit ("Amazon Echo Teardown." IFIXIT, 11 Feb. 2015, www.ifixit.com/Teardown/Amazon+Echo+Teardown/33953.) in view of Yim et al. (US 2014/0140556 A1) hereinafter “Yim.”
As to claim 8, Ifixit discloses an electronic device comprising: 
a housing having an opening extending therethrough (Step 6 and corresponding images. Outer housing has opening extending through it.); 

	Ifixit does not expressly disclose a mesh fabric covering at least a portion of an exterior of the housing, the mesh fabric being wrapped over a rim around the opening a portion of the mesh fabric is positioned between the rim and the cover.
Ifixit in view of Yim discloses a mesh fabric covering at least a portion of an exterior of the housing, the mesh fabric being wrapped over a rim around the opening a portion of the mesh fabric is positioned between the rim and the cover (Yim, ¶0016, ¶0021-0022 and ¶0025, Figs. 6-8 and 12. Fabric portion 10 laid over speaker housing 40 and tucked into shoulder 44 of first end. Cover piece 56 placed in housing recess so that fabric is positioned between the shoulder (rim) and the cover piece.).
Ifixit and Yim are analogous art because they are from the same field of endeavor with respect to portable speaker devices.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use a fabric cover, as taught by Yim. The motivation would have been to provide improved protection from foreign objects. 
As to claim 11, Ifixit in view of Yim discloses a microphone disposed within the housing (Yim, ¶0018. “The speaker housing may be configured to house speaker components therein.” “The speaker components may optionally include a microphone.”); and 
a speaker disposed within the housing (Ifixit, Steps 6-7 and corresponding images. Speaker included within housing. Further, Yim, ¶0018. “The speaker housing may be configured to house speaker components therein.”).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include the microphone within the Yim. The motivation would have been that it would have been obvious to try due to finite number of solutions, i.e. including the microphone within the housing or within a cover. 
As to claim 12, Ifixit in view of Yim discloses wherein the opening is a first opening, and the rim is a first rim (see claim 8 above), further comprising: 
a bottom cover coupled to the housing and covering a second opening in the housing (Ifixit, steps 3 and 15, and corresponding images. Bottom plate covers bottom opening of housing.), 
wherein the mesh fabric is wrapped over a second rim around the second opening such that a portion of the mesh fabric is positioned between the second rim and the bottom cover (Yim, ¶0023 and ¶0025, Figs. 9-10. Second end 46 with second shoulder 54 with fabric 10 wrapped over. Cover piece placed in recess of second end as well.).
The motivation is the same as claim 8 above.

Allowable Subject Matter
Claims 1-7 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art or record (Ifixit) does not expressly disclose or fairly suggest, “A light guide disposed above the light source and conveying light from the light source through the cover,” as in claim 1 and similarly claim 14. 
The combination of the above feature with the other elements of the claims would not have been obvious to a person of ordinary skill in the art.
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Friday, 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.